UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (Mark one) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedSeptember 30, 2013 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-53800 SMSACrane Acquisition Corp. (Exact name of registrant as specified in its charter) Nevada 27-0984742 (State of incorporation) (IRS Employer ID Number) 1172 South Dixie Highway, Suite 335, Coral Gables, FL 33146 (Address of principal executive offices) (787) 685-5046 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES xNO o State the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date:November 15, 2013: 10,000,005 shares of common stock, par value $0.001 1 SMSA Crane Acquisition Corp. Form 10-Q for the Quarter ended September 30, 2013 Table of Contents Page Part I - Financial Information Item 1 - Financial Statements 3 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 15 Item 4 - Controls and Procedures 15 Part II - Other Information Item 1 - Legal Proceedings 15 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3 - Defaults Upon Senior Securities 15 Item 4 - Mine Safety Disclosures 15 Item 5 - Other Information 15 Item 6 - Exhibits 15 Signatures 16 2 Part I - Financial Information Item 1 - Financial Statements SMSA Crane Acquisition Corp. (a development stage company) Balance Sheets September 30, 2013 and December 31, 2012 (Unaudited) (Audited) September 30, December 31, ASSETS Current Assets Cash on hand and in bank $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable - trade $ $ Total Liabilities Commitments and Contingencies Stockholders' Equity (Deficit) Preferred stock - $0.001 par value 10,000,000 shares authorized. None issued and outstanding - - Common stock - $0.001 par value. 100,000,000 shares authorized. 10,000,005 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The financial information presented herein has been prepared by management without audit by independent certified public accountants. The accompanying notes are an integral part of these financial statements. 3 SMSA Crane Acquisition Corp. (a development stage company) Statements of Operations and Comprehensive Loss Nine and Three months ended September 30, 2013 and 2012 and Period from August 1, 2007 (date of bankruptcy settlement) through September 30, 2013 (Unaudited) Period from August 1, 2007 (date of bankruptcy Nine months Nine months Threemonths Threemonths settlement) ended ended ended ended through September 30, September 30, September 30, September 30, September 30, Revenues $
